Citation Nr: 1302643	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-45 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for complete occlusion of the right external iliac artery and common femoral artery, with right post operative above-the-knee amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from February to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

Competent medical evidence reflects that the Veteran's right above-the-knee amputation due to post-operative complete occlusion of the right external iliac artery and common femoral artery was not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during treatment from March 2007 to April 2008, or the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for post-operative complete occlusion of the right external iliac artery and common femoral artery, with post-operative above the knee amputation, as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.361 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims has held that VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, which involves a claim for compensation under 38 U.S.C.A. § 1151, element (3) would be a connection between VA hospitalization, medical, or surgical treatment, and an additional disability or death.  In such a claim, the appellant should also be advised that the additional disability or death must be the result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment, or not a reasonably expected result or complication of VA treatment. 

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letter dated in July 2008 in which the RO advised the appellant of the evidence needed to substantiate the 38 U.S.C.A. § 1151 claim.  These letters also advised the appellant of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The notice letter was issued prior to the initial rating decision denying the appellant's claim for compensation under 38 U.S.C.A. § 1151.  The July 2008 letter did not provide notice regarding how disability ratings and effective dates are determined. 

Despite the inadequate notice provided to the appellant on the disability rating and effective date elements of his claim, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Because the Board concludes below that the preponderance of the evidence is against the appellant's claim for compensation, any questions as to the appropriate disability evaluation or effective date to be assigned are rendered moot. 

Furthermore, while notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted arguments in support of his claim.  These arguments have referenced the applicable law and regulations necessary for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that the Veteran has indicated he is in receipt of Social Security Administration (SSA) disability benefits as a result of his above the knee amputation and other disabilities.  As the Veteran's 38 U.S.C.A. § 1151 claim is based upon VA treatment records which are contained in the claims file, and the Veteran has not indicated any private treatment has been provided for his applicable disabilities, the Board finds that remand for SSA records would result in imposing additional burdens on the VA with no benefit to the Veteran.  There is no indication or suggestion that additional relevant records filed in that claim are available that have not already been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Board requested a Veterans Health Administration (VHA) expert medical opinion regarding the cause of the Veteran's above the knee amputation based upon a review of the claims file.  After discussing the Veteran's medical history and the course of treatment, the examiner concluded that the Veteran's right leg complete occlusion was treated appropriately by the VA, despite the Veteran's noncompliance with recommendations, and that there was no fault that could be attributed to VA physicians and staff.  As will be discussed in greater detail below, the examiner based these conclusions on the Veteran's reported history, his current symptoms, and review of the applicable VA treatment records.  Based on the foregoing, the Board finds the September 2012 opinion to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

The Veteran has asserted that he underwent an right above-the-knee amputation due to VA hospitalization and surgery on March 7, 2007.  He made several claims regarding his alleged mistreatment.  Specifically, he argues that: (1)he was informed he would have a 2 to 3-inch incision in his right leg for his aortobifemoral bypass, but a 10-inch incision was made instead; (2) his aortobifemoral bypass surgery was supposed to last 3 to 4 hours, but instead it lasted 8 to 9 hours; (3) during the aortobifemoral bypass surgery, the surgeons "dropped plaque down" his right leg; (4) the surgeons did not use a filter to prevent the plaque from being "dropped down" his leg, and (5) that they attempted to repair their mistake but were unable to remove all of the plaque.  He asserts that these actions eventually led t his right above-the-knee amputation in April 2008.  He additionally argued that if physicians had removed his right foot when he first presented for treatment in April 2008, then they would not have needed to perform a right above-the-knee amputation.

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A (1) qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, (2) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, (3) the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (4) was the result of an event not reasonably foreseeable.  38 U.S.C.A. §  1151.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent. 

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the claimant will be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

Treatment records reflect that the Veteran underwent an aortobifemoral bypass on March 9, 2007.  His preoperative diagnosis was aortoiliac occlusive disease with left-sided rest pain.  Prior to his bypass, in February 2007, the Veteran was noted to be noncompliant with his cholesterol and blood pressure medication.  By late February 2007, he had worsening claudication of the lower extremities, with his right better than his left.  He continued to smoke, and had decreased from 2 1/2 packs per day to 2 packs per day. 

The claims file contains a March 8, 2007 treatment note which noted informed consent was obtained and the treatment was described.  The procedure was recorded as "the bypass or replacement of arteries (femoral or iliac) that supply blood to the lower half of the body, using grafts."  The Veteran also consented to the use of blood products should they be needed during his treatment.  The March 9 ,2007 preoperative procedure note also showed that prior to his surgery, the attending surgeon discussed the risks, benefits, potential complications and alternatives to the procedure with the Veteran and his family.  Again, the surgeon noted informed consent was signed.  The plan for treatment was noted in this record to include an "aortobifemoral bypass with right limb to common iliac and jump to right common femoral artery in order to preserve antegrade flow to the right hypogastric."  

In a March 9, 2007 postoperative note findings of embolic phenomenon to the right lower extremity were noted.  The Veteran underwent a revision of the right femoral anastamosis with superficial femoral artery as a new outflow, right graft-to-deep femoral bypass, right femoral thromboembolectomy as a result of the embolic phenomenon.  He also underwent exploration of right tibial vessels for emboli, and a thormboembolectomy of the right tibial vessels.   Following surgery, his right lower leg near the ankle and foot had some small areas of mottling consistent with emboli, but no major areas of ischemia.  His feet were warm, and he had a palpable right posterior tibial pulse, and his right deep pulse was dopplerable. 

By March 14, 2007, his pulses were palpable throughout, except for his right posterior tibial, which had a strong doppler signal.  His feet were pink and warm.  He was noted to have suffered from pulmonary edema after aggressive posteroperative fluid resuscitation due to persistent acidosis.  His pulmonary edema was improving with gentle dieresis.  On March 19, 2007, he was discharged from inpatient care and stated he felt "good" and was pain free.  

In July 2007, the Veteran sought treatment after experiencing pain in his right leg after walking a short distance (3 blocks).  The pain in his calf would resolve with rest, and he reported the pain was worse than before his aortabifem.  "On reviewing the operative report, a thrombectomy was performed on the right leg during the bypass, and surgeons were concerned that the [Veteran] had a shower emboli to the right foot during the operation."  He was noted to have worsening symptoms and the physician expressed concern for a narrowed graft.  He underwent an angiogram, which was read to show diffuse disease of the right superficial femoral artery with a moderate degree of stenosis and single vessel runoff to the right foot.  "Given his lack of critical limb ischemia," surgery was not recommended at that time.  The plan was to continue medical management, and the Veteran was instructed to exercise, quit smoking, and was prescribed Trental (used to treat claudication through improved blood flow).  He was instructed to return if he suffered any increased symptoms.

In October 2007, the Veteran was seen for a routine follow up appointment and complained of right hip pain which began prior to his surgery in March 2007.  He reported he ran out of his blood pressure medication a month prior and had not been taking it.  He continued to smoke.  He could only walk one block before he experienced claudication symptoms.  He had +1 pedal pulses.

On April 13, 2008, the Veteran presented with a history of peripheral vascular disease and aortobifemoral bypass with an acute onset of pain in the right leg for the prior 2 days.  It was noted that pain started abruptly and worsened since onset.  His leg was blue in color, cold to touch, and had no palpable or dopplerable tibial/popliteal pulse, and only a right femoral pulse by doppler..  He was started on Heparin (an anticoagulant).  A CT angiogram revealed occlusion of the bypass graft of the right leg just distal to the bifurcation of the graft and the native distal common iliac artery.  The thrombus extended to the superficial femoral artery with reconstitution of this vessel in the proximal thigh.  The flow was noted to be a quarter of the normal diameter.  He was noted to possibly have a thrombosed pseudoaneurysm.  An April 14, 2008 treatment note indicated a repeat stress test study was reasonable given the Veteran's severe peripheral vascular disease, to ensure prior to surgery that he did not have high-risk coronary artery disease.  He was also started on beta blockers.

On April 15, 2008, the Veteran underwent an aorta catheterization, which revealed severe atherosclerotic disease with complete occlusion of the right external iliac artery and common femoral artery.  He also had occlusion on the distal popliteal artery with no visualized flow in the right foreleg or foot.  On April 16, 2008, after three days of Heparin treatment, the Veteran's coldness in his right foot had somewhat improved but he continued to have no palpable pulses or doppler signal in the right leg.  

An April 18, 2008 pre-operative note noted the plan for treatment was right groin exploration, thrombectomy and a possible fem-fem bypass.  The surgeon noted he discussed the risks, benefits, potential complications and alternatives with the Veteran.  The claims file contains a copy of the signed consent for the surgery, which included a warning of the risk of amputation if blood flow was not sustained.  The Veteran then underwent a thrombectomy and graft placement.  Subsequent to surgery, his right femur was dopplerable.  His skin was warm to just distal to the knee; however, his lower leg and foot were progressively cooler.  By April 19, 2008, the bypass grafting was noted to be unsuccessful as his right leg remained cold with minimal pulses.  An April 20, 2008 record noted that the right leg would likely require amputation. 

On April 21, 2008, the Veteran underwent a right above-the-knee amputation.  The operation report described ischemic rest pain of his right foot which progressed to a dead foot with an obvious point of demarcation at about his mid-calf.  The signed informed consent for a right above-the-knee amputation is contained in the claims file.  

An April 30, 2008 record indicated the Veteran was in good health until December 2007 when a blood clot came loose in his right leg, eventually requiring a right above the knee amputation.

On his November 2009 substantive appeal, the Veteran stated that the March 2007 surgeon informed the Veteran's family that he may have to have his right foot removed because they [the surgeons] had "dropped plaque" into his right leg.  He stated that six months later (roughly September 2007) a VA physician broke the plaque loose in the hopes it would go to his right foot.  He stated that six months after that (roughly March 2008) he went back to the hospital because he could no longer stand the pain in his right foot.  He indicated he then underwent an operation to "clean out" the veins in his right leg, but that the blood clot stayed in his foot.  He stated the VA physicians waited three days and the blood clot moved further up his leg.  He felt that the physicians should have been able to clean out the blood clot, but that they were unable to do so.  He then wrote that he "finally" told the physicians that they could "take his foot before it got too high up [his] leg."  He stated the surgeon informed him they would not take his leg, but the next day they did indeed amputate his right leg.

VA obtained a medical opinion regarding the Veteran's claim.  In September 2012, the VA medical expert noted that he thoroughly reviewed the claims file and found that the Veteran's right leg amputation was related to his March 2007 surgery, but was not caused by the surgery.  The expert opined that the amputation was a result of severe peripheral arterial disease, and that his surgery was complicated by intra-operative thromboemboli, "which is unfortunately a well-known complication of this procedure and was appropriately managed during surgery."  The expert addressed the Veteran's contentions regarding his larger incision and lengthier surgery as a result of this complication and the attempts to manage it.  He noted that "peripheral arterial disease is not curable and atherosclerosis has a natural progression, [which is] worse if [a patient does] not comply with risk factor modification."  The records showed the Veteran was a "smoker, with significant alcohol use and some instances of medication noncompliance."  The Veteran's right leg problems were "related to his [2007] surgery, as the bypass had blocked off, but this was likely the result of his underlying disease progression and graft stenosis."  

Lastly, the medical expert found that the Veteran's care met the reasonable standard of care of a medical provider, and his additional disability was not a result of negligence, lack of proper skill or judgment.  He again noted that "limb loss is a known complication of peripheral arterial disease and patients who present with acute ischemia, like [the Veteran] in 2008, have a 50 percent chance of limb loss."

Based upon the evidence of record, the Board finds that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right above-the-knee amputation, is not warranted.  Here, the Veteran underwent bypass graft surgery in March 2007, and suffered an intra-operative thromboemboli complication which required a revision of the right femoral anastamoiss and resulted in a larger incision and a longer procedure.  Additionally, one year later the Veteran required a right above-the-knee amputation after a thrombectomy and treatment with anticoagulants could not restore a pulse to the right leg.  As such, the evidence shoes that subsequent to hospital treatment and surgery the Veteran suffered an additional disability.  

The evidence of record does not show that the additional disability was caused by the hospital treatment and surgery.  As the September 2012 medical expert noted, atherosclerosis has a natural progression and the narrowing and eventual occlusion of the Veteran's bypass grafting was likely the result of the progression of his peripheral vascular disease.  The medical expert also noted the Veteran's behaviors (smoking, drinking, and poor medication compliance) enhanced the progression of his disease.  The medical examiner therefore opined that the Veteran's surgery did not cause his subsequent occlusion, but that the occlusion was a result of the progression of his disease acting upon his grafts.

Assuming, arguendo, the Veteran's right above-the-knee amputation was caused by his March 2007 surgery, the evidence does not show that VA failed to exercise the degree of care expected of a health care provider, and the claims file contains evidence of the Veteran's informed consent for all of his surgeries.  The medical expert, and the consent forms signed by the Veteran, show that graft occlusion and leg loss are common complication of vein grafting, bypass surgery, and thrombectomy.  His contentions that he was not informed of the risks of his surgeries are not credible based upon the signed forms in the claims file and the notations of surgeons instructing him regarding the risks of surgery.  Additionally, his statement that he did not know he was going to have his right leg amputated is refuted by his signed consent for a procedure entitled "above the knee amputation."

The Veteran has argued that the surgeons "dropped plaque" into his right leg.  While an thromboemboli occurred during the March 2007 surgery, the medical expert indicated this was as a result of the peripheral vascular disease.  There is no indication a surgeon was negligent or at fault for this occurrence, or medical evidence that the graft surgery could cause plaque buildup.  He has additionally argued that if he was provided amputation surgery earlier, then his foot and not his leg would have been amputated.  The medical records show that the physicians treated the Veteran with anticoagulants while they ran tests to ensure that he was healthy enough to survive an additional surgery.  Once testing revealed he could undergo surgery a thrombectomy was performed in an attempt to provide blood flow to his right leg, and thus avoid amputation; however, the thrombectomy failed to fix the blood flow and a line of demarcation of visible healthy and unhealthy blood flow was noted to be at mid-calf.  As the records described a blue right leg on April 13, 2008 (when he first sought treatment for leg pain and prior to the thrombectomy), the evidence does not show that a right foot amputation three days prior to his right above-the-knee amputation would have allowed the Veteran to keep more of his right leg.

The Board acknowledges the Veteran's assertions that his right above-the knee amputation was due to VA's failure of care during his March 2007 surgery.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints regarding his right leg, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, necessarily competent to render an opinion as to the cause or etiology of his subsequent right above-the-knee amputation because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board ultimately places far more probative weight on the opinion of the September 2012 medical expert, who considered the Veteran's lay argument, but based on a complete review of the claims file and medical records concluded that his right above-the-knee amputation was not caused by VA treatment or lack thereof, but was due to the progression of the Veteran's peripheral vascular disease and his noncompliance reducing his risk factors for additional complications from his peripheral vascular disease and atherosclerosis.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board is sympathetic to the Veteran's frustration with his ongoing problems with his right leg and, eventually, the above-the-knee amputation.  The Board finds, however, that the preponderance of the probative evidence of record simply does not support his contention that the right above-the-knee amputation was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing care or treatment by VA medical professionals.  Rather, the most competent evidence of record clearly indicates that the progression of the Veteran's peripheral vascular disease specifically, and in combination with his noncompliance regarding risk factors for increased symptoms (smoking, drinking, and medication usage) were the cause of his amputation.  As noted above, the Veteran was fully informed as to the risks of his surgeries, which included graft occlusion and the possibility of amputation.  As such, the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 have not been met. 

Accordingly, as the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule is does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for complete occlusion of the right external iliac artery and common femoral artery, with right post operative above-the-knee amputation is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


